                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

In re: Michael B. White and
       Darla Kay White,

                      Debtors/
                      Appellants,                          Case No. 18-cv-12666
v.                                                         Honorable Thomas L. Ludington

COLLENE K. CORCORAN, United States Trustee,

                  Appellees.
_____________________________________/

                ORDER DENYING MOTION FOR RECONSIDERATION

       On August 27, 2018, Appellant (proceeding pro se), filed two appeals from the United

States Bankruptcy Court (case nos. 18-12666 and 18-12667). A scheduling order was entered on

September 26 setting Appellant’s briefing deadline for November 7. On November 6, Appellant

moved for an extension of time to file his brief because he has a “heavy schedule, including the

need to get several outdoor projects completed before winter weather.”

       The Court denied the motion pursuant to Federal Rule of Civil Procedure 6(b) finding

that Appellant had not furnished good cause. On November 14, 2018, Appellant moved for

reconsideration. ECF No. 8.

       Pursuant to Eastern District of Michigan Local Rule 7.1(h), a party can file a motion for

reconsideration of a previous order, but must do so within fourteen days. A motion for

reconsideration will be granted if the moving party shows: “(1) a palpable defect, (2) the defect

misled the court and the parties, and (3) that correcting the defect will result in a different

disposition of the case.” Michigan Dept. of Treasury v. Michalec, 181 F. Supp. 2d 731, 733-34

(E.D. Mich. 2002) (quoting E.D. Mich. LR 7.1(g)(3)). A “palpable defect” is “obvious, clear,
unmistakable, manifest, or plain.” Id. at 734 (citing Marketing Displays, Inc. v. Traffix Devices,

Inc., 971 F. Supp. 2d 262, 278 (E.D. Mich. 1997). “[T]he Court will not grant motions for

rehearing or reconsideration that merely present the same issues ruled upon by the Court, either

expressly or by reasonable implication.” E.D. Mich. L.R. 7.1(h)(3). See also Bowens v. Terris,

2015 WL 3441531, at *1 (E.D. Mich. May 28, 2015).

       Appellant explains that he suffered unforeseen circumstances such as his cars not starting

and his computer being infected with a virus. Because these circumstances were not explained in

his initial motion, the Court’s failure to consider them was not a palpable defect.

       Appellant also notes that dismissal for failure to prosecute under rule 41(b) is a harsh

sanction which the court should only order in extreme situations showing a clear record of delay

or contumacious conduct by the plaintiff. Mot. at 4 (citing Carter v. City of Memphis, Tennessee,

636 F.2d 159, 161 (6th Cir. 1990). This is now the third and fourth appeal Appellant has filed

arising out of his Bankruptcy proceedings in the past 18 months. Appellant is quite familiar with

the process, and with his own obligations. Appellant waited until the eve of his deadline to seek

an extension. His motion offered no explanation other than a “heavy schedule, including the need

to get several outdoor projects completed before winter weather.” This is sufficiently

contumacious conduct to warrant dismissal, in that it demonstrates a disregard for court

deadlines.

       Accordingly, it is ORDERED that the motion for reconsideration, ECF No. 8, is

DENIED.


                                                      s/Thomas L. Ludington
                                                      THOMAS L. LUDINGTON
                                                      United States District Judge
Dated: December 17, 2018



                                                -2-
                         PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was served
upon each attorney or party of record herein by electronic means or first
class U.S. mail on December 17, 2018.

                                  s/Kelly Winslow
                                  KELLY WINSLOW, Case Manager




                                 -3-
